Name: Commission Regulation (EC) NoÃ 448/2005 of 15 March 2005 amending Council Regulation (EEC) NoÃ 3880/91 on the submission of nominal catch statistics by Member States fishing in the north-east AtlanticText with EEA relevance
 Type: Regulation
 Subject Matter: fisheries;  economic geography;  natural environment;  economic analysis
 Date Published: nan

 19.3.2005 EN Official Journal of the European Union L 74/5 COMMISSION REGULATION (EC) No 448/2005 of 15 March 2005 amending Council Regulation (EEC) No 3880/91 on the submission of nominal catch statistics by Member States fishing in the north-east Atlantic (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3880/91 of 17 December 1991 on the submission of nominal catch statistics by Member States fishing in the north-east Atlantic (1), and in particular Article 2(3) thereof, Whereas: (1) At its annual meeting in November 2002, the North East Atlantic Fisheries Commission (NEAFC) recommended that, with a view to improving the management of fish stocks in the international waters under its jurisdiction, the international agencies responsible for the collection and compilation of catch statistics should be requested to implement an appropriate subdivision of the statistical areas. (2) The Deepwater Fisheries Working Group of the International Council for the Exploration of the Sea (ICES) has recommended the subdivision of the statistical divisions of the north-east Atlantic so as to better identify deepwater fisheries. (3) The decision of the International Baltic Sea Fisheries Commission to manage the stocks of the Baltic Sea division 28 as two separate units demands the availability of statistics for these units. (4) The ICES, acting on the advice of its Advisory Committee for Fisheries Management, has accordingly requested the UN Food and Agriculture Organisation (FAO) to modify its Statlant 27A questionnaire by asking national authorities to submit statistics for catches in certain waters of the north-east Atlantic with an increased level of detail. (5) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee for Agricultural Statistics set up by Council Decision 72/279/EEC (2), HAS ADOPTED THIS REGULATION: Article 1 Annexes II and III to Regulation (EEC) No 3880/91 are replaced by Annexes I and II to this Regulation respectively. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 March 2005. For the Commission JoaquÃ ­n ALMUNIA Member of the Commission (1) OJ L 365, 31.12.1991, p. 1. Regulation as last amended by Regulation (EC) No 1882/2003 of the European Parliament and of the Council (OJ L 284, 31.10.2003, p. 1). (2) OJ L 179, 7.8.1972, p. 1. ANNEX I STATISTICAL FISHING REGIONS OF THE NORTH-EAST ATLANTIC FOR WHICH DATA ARE TO BE SUBMITTED ICES division Ia ICES division Ib ICES sub-division IIa 1 ICES sub-division IIa 2 ICES sub-division IIb 1 ICES sub-division IIb 2 ICES division IIIa ICES division IIIb, c ICES division IVa ICES division IVb ICES division IVc ICES sub-division Va 1 ICES sub-division Va 2 ICES sub-division Vb 1a ICES sub-division Vb 1b ICES sub-division Vb 2 ICES division VIa ICES sub-division VIb 1 ICES sub-division VIb 2 ICES division VIIa ICES division VIIb ICES sub-division VIIc 1 ICES sub-division VIIc 2 ICES division VIId ICES division VIIe ICES division VIIf ICES division VIIg ICES division VIIh ICES sub-division VIIj 1 ICES sub-division VIIj 2 ICES sub-division VIIk 1 ICES sub-division VIIk 2 ICES division VIIIa ICES division VIIIb ICES division VIIIc ICES sub-division VIIId 1 ICES sub-division VIIId 2 ICES sub-division VIIIe 1 ICES sub-division VIIIe 2 ICES division IXa ICES sub-division IXb 1 ICES sub-division IXb 2 ICES sub-division Xa 1 ICES sub-division Xa 2 ICES division Xb ICES sub-division XIIa 1 ICES sub-division XIIa 2 ICES sub-division XIIa 3 ICES sub-division XIIa 4 ICES division XIIb ICES division XIIc ICES division XIVa ICES sub-division XIVb 1 ICES sub-division XIVb 2 BAL 22 BAL 23 BAL 24 BAL 25 BAL 26 BAL 27 BAL 28-1 BAL 28-2 BAL 29 BAL 30 BAL 31 BAL 32 Notes 1. Those statistical fishing regions preceded by ICES have been identified and defined by the International Council for the Exploration of the Sea. 2. Those statistical fishing regions preceded by BAL have been identified and defined by the International Baltic Sea Fishery Commission. 3. Data should be submitted so as to include as much detail as possible. Unknown and aggregate regions should only be used where the detailed information is not available. Where detailed information is submitted the aggregate categories should not be used. Statistical fishing regions of the north-east Atlantic ANNEX II DESCRIPTION OF THE ICES SUB-AREAS AND DIVISIONS USED FOR THE PURPOSE OF FISHERY STATISTICS AND REGULATIONS IN THE NORTH-EAST ATLANTIC ICES STATISTICAL AREA (NORTH-EAST ATLANTIC) All waters of the Atlantic and Arctic Oceans and their dependent seas bounded by a line from the geographic North Pole along the meridian of 40 ° 00 ² west to the north coast of Greenland; then in an easterly and southerly direction along the coast of Greenland to a point at 44 ° 00 ² west; then due south to 59 ° 00 ² north; then due east to 42 ° 00 ² west; then due south to 36 ° 00 ² north; then due east to a point on the coast of Spain (Punta Marroqui isthmus) at 5 ° 36 ² west; then in a north-westerly and northerly direction along the south-west coast of Spain, the coast of Portugal, the north-west and north coasts of Spain, and the coasts of France, Belgium, the Netherlands and Germany to the western terminus of its boundary with Denmark; then along the west coast of Jutland to Thyboroen; then in a southerly and easterly direction along the south coast of the Limfjord to Egensekloster Point; then in a southerly direction along the east coast of Jutland to the eastern terminus of the boundary of Denmark with Germany; then along the coast of Germany, Poland, Russia, Lithuania, Latvia, Estonia, Russia, Finland, Sweden and Norway, and the north coast of Russia to Khaborova; then across the western entry of the Strait of Yugorskiy Shar; then in a westerly and northerly direction along the coast of Vaigach Island; then across the western entry of the Strait off the Karskiye Vorota; then west and north along the coast of the south island of Novaya Zemlya; then across the western entry of the Strait of Matochkin Shar; then along the west coast of the north island of Novaya Zemlya to a point at 68 ° 30 ² east; then due north to the geographic North Pole. This area also represents statistical area 27 (north-east Atlantic statistical area) in the FAO International Standard Statistical Classification of Fishing Areas. ICES statistical sub-area I The waters bounded by a line from the geographic North Pole along the meridian of 30 ° 00 ² east to 72 ° 00 ² north; then due west to 26 ° 00 ² east; then due south to the coast of Norway; then in an easterly direction along the coasts of Norway and Russia to Khaborova; then across the western entry of the Strait of Yugorskiy Shar; then in a westerly and northerly direction along the coast of Vaigach Island; then across the western entry of the Strait off the Karskiye Vorota; then west and north along the coast of the south island of Novaya Zemlya; then across the western entry of the Strait of Matochkin Shar; then along the west coast of the north island of Novaya Zemlya to a point at 68 ° 30 ² east; then due north to the geographic North Pole.  ICES statistical division Ia That part of sub-area I enclosed by the line joining the following coordinates: Latitude Longitude 73.98 N 33.70 E 74.18 N 34.55 E 74.36 N 35.28 E 74.71 N 36.38 E 75.14 N 37.57 E 75.45 N 38.31 E 75.84 N 39.05 E 76.26 N 39.61 E 76.61 N 41.24 E 76.96 N 42.81 E 76.90 N 43.06 E 76.75 N 44.48 E 75.99 N 43.51 E 75.39 N 43.18 E 74.82 N 41.73 E 73.98 N 41.56 E 73.17 N 40.66 E 72.20 N 40.51 E 72.26 N 39.76 E 72.62 N 38.96 E 73.04 N 37.74 E 73.37 N 36.61 E 73.56 N 35.70 E 73.98 N 33.70 E  ICES statistical division Ib That part of sub-area I outside of division Ia. ICES statistical sub-area II The waters bounded by a line from the geographic North Pole along the meridian of 30 ° 00 ² east to 72 ° 00 ² north; then due west to 26 ° 00 ² east; then due south to the coast of Norway; then in a westerly and south-westerly direction along the coast of Norway to 62 ° 00 ² north; then due west to 4 ° 00 ² west; then due north to 63 ° 00 ² north; then due west to 11 ° 00 ² west; then due north to the geographic North Pole.  ICES statistical division IIa The waters bounded by a line beginning at a point on the coast of Norway at 62 ° 00 ² north; then due west to 4 ° 00 ² west; then due north to 63 ° 00 ² north; then due west to 11 ° 00 ² west; then due north to 72 ° 30 ² north; then due east to 30 ° 00 ² east; then due south to 72 ° 00 ² north; then due west to 26 ° 00 ² east; then due south to the coast of Norway; then in a westerly and south-westerly direction along the coast of Norway to the point of beginning.  ICES statistical sub-division IIa 1 That part of division IIa within the line joining the following coordinates: Latitude Longitude 73.50 N 00.20 W 73.50 N 07.21 E 73.45 N 07.28 E 73.14 N 07.83 E 72.76 N 08.65 E 72.49 N 09.33 E 72.31 N 09.83 E 72.18 N 10.29 E 71.98 N 09.94 E 71.91 N 09.70 E 71.64 N 08.75 E 71.36 N 07.93 E 71.13 N 07.42 E 70.79 N 06.73 E 70.17 N 05.64 E 69.79 N 05.01 E 69.56 N 04.74 E 69.32 N 04.32 E 69.10 N 04.00 E 68.86 N 03.73 E 68.69 N 03.57 E 68.46 N 03.40 E 68.23 N 03.27 E 67.98 N 03.19 E 67.77 N 03.16 E 67.57 N 03.15 E 67.37 N 03.18 E 67.18 N 03.24 E 67.01 N 03.31 E 66.84 N 03.42 E 66.43 N 03.27 E 66.39 N 03.18 E 66.23 N 02.79 E 65.95 N 02.24 E 65.64 N 01.79 E 65.38 N 01.44 E 65.32 N 01.26 E 65.08 N 00.72 E 64.72 N 00.04 E 64.43 N 00.49 W 64.84 N 01.31 W 64.92 N 01.56 W 65.13 N 02.17 W 65.22 N 02.54 W 65.39 N 03.19 W 65.47 N 03.73 W 65.55 N 04.19 W 65.59 N 04.56 W 65.69 N 05.58 W 65.96 N 05.60 W 66.22 N 05.67 W 66.47 N 05.78 W 67.09 N 06.25 W 67.61 N 06.62 W 67.77 N 05.33 W 67.96 N 04.19 W 68.10 N 03.42 W 68.33 N 02.39 W 68.55 N 01.56 W 68.86 N 00.61 W 69.14 N 00.08 E 69.44 N 00.68 E 69.76 N 01.18 E 69.97 N 01.46 E 70.21 N 01.72 E 70.43 N 01.94 E 70.63 N 02.09 E 70.89 N 02.25 E 71.14 N 02.35 E 71.35 N 02.39 E 71.61 N 02.38 E 71.83 N 02.31 E 72.01 N 02.22 E 72.24 N 02.06 E 72.43 N 01.89 E 72.60 N 01.68 E 72.75 N 01.48 E 72.99 N 01.08 E 73.31 N 00.34 E 73.50 N 00.20 W  ICES statistical sub-division IIa 2 That part of division IIa not falling within sub-division IIa 1.  ICES statistical division IIb The waters bounded by a line from the geographic North Pole along the meridian of 30 ° 00 ² east to 73 ° 30 ² north; then due west to 11 ° 00 ² west; then due north to the geographic North Pole.  ICES statistical sub-division IIb 1 That part of division IIb confined by the following coordinates: Latitude Longitude 73.50 N 07.21 E 73.50 N 00.20 W 73.60 N 00.48 W 73.94 N 01.88 W 74.09 N 02.70 W 74.21 N 05.00 W 74.50 N 04.38 W 75.00 N 04.29 W 75.30 N 04.19 W 76.05 N 04.30 W 76.18 N 04.09 W 76.57 N 02.52 W 76.67 N 02.10 W 76.56 N 01.60 W 76.00 N 00.80 E 75.87 N 01.12 E 75.64 N 01.71 E 75.21 N 03.06 E 74.96 N 04.07 E 74.86 N 04.55 E 74.69 N 05.19 E 74.34 N 06.39 E 74.13 N 06.51 E 73.89 N 06.74 E 73.60 N 07.06 E 73.50 N 07.21 E  ICES statistical sub-division IIb 2 That part of division IIb not falling within sub-division IIb 1. ICES statistical sub-area III The waters bounded by a line, beginning at a point on the coast of Norway at 7 ° 00 ² east; then due south to 57 ° 30 ² north; then due east to 8 ° 00 ² east; then due south to 57 ° 00 ² north; then due east to the coast of Denmark; then along the north-west and east coasts of Jutland to Hals; then across the eastern entrance of the Limfjord to Egensekloster Point; then in a southerly direction along the coast of Jutland to the eastern terminus of the boundary of Denmark and Germany; then along the coasts of Germany, Poland, Russia, Lithuania, Latvia, Estonia, Russia, Finland, Sweden, and Norway to the point of beginning.  ICES statistical division IIIa The waters bounded by a line beginning at a point on the coast of Norway at 7 ° 00 ² east; then due south to 57 ° 30 ² north; then due east to 8 ° 00 ² east; then due south to 57 ° 00 ² north; then due east to the coast of Denmark; then along the north-west and east coasts of Jutland to Hals; then across the eastern entrance of the Limfjord to Egensekloster Point; then in a southerly direction along the coast of Jutland to Hasenore Head; then across the Great Belt to Gniben Point; then along the north coast of Zealand to Gilbjerg Head; then across the northern approaches of the Ã resund to Kullen on the coast of Sweden; then in an easterly and northerly direction along the west coast of Sweden and the south coast of Norway to the point of beginning.  ICES statistical division IIIb and c The waters bounded by a line from Hasenoere Head on the east coast of Jutland to Gniben Point on the west coast of Zealand to Gilbjerg Head; then across the northern approaches of the Ã resund to Kullen on the coast of Sweden; then in a southerly direction along the coast of Sweden to Falsterbo Light; then across the southern entrance of the Ã resund to Stevns Light; then along the south-east coast of Zealand; then across the eastern entrance of the Storstroem Sound; then along the east coast of the island of Falster to Gedser; then to Darsser Ort on the coast of Germany; then in a south-westerly direction along the coast of Germany and the east coast of Jutland to the point of beginning.  ICES statistical sub-division 22 (BAL 22) The waters bounded by a line from Hasenoere Head (56 ° 09 ² north, 10 ° 44 ² east) on the east coast of Jutland to Gniben Point (56 ° 01 ² north, 11 ° 18 ² east) on the west coast of Zealand; then along the west and south coasts of Zealand to a point at 12 ° 00 ² east; then due south to the island of Falster; then along to the east coast of the island of Falster to Gedser Odd (54 ° 34 ² north, 11 ° 58 ² east); then due east to 12 ° 00 ² east; then due south to the coast of Germany; then in a south-westerly direction along the coast of Germany and the east of Jutland to the point of beginning.  ICES statistical sub-division 23 (BAL 23) The waters bounded by a line from Gilbjerg Head (56 ° 08 ² north, 12 ° 18 ² east) on the north coast of Zealand to Kullen (56 ° 18 ² north, 12 ° 28 ² east) on the coast of Sweden; then in a southerly direction along the coast of Sweden to the Falsterbo Light (55 ° 23 ² north, 12 ° 50 ² east), then through the southern entrance to the Sound to the Stevns Light (55 ° 19 ² north, 12 ° 29 ² east) on the coast of Zealand; then in a northerly direction along the east coast of Zealand to the point of beginning.  ICES statistical sub-division 24 (BAL 24) The waters bounded by a line from the Stevns Light (55 ° 19 ² north, 12 ° 29 ² east) on the east coast of Zealand through the southern entrance to the Sound to the Falsterbo Light (55 ° 23 ² north, 12 ° 50 ² east) on the coast of Sweden; then along the south coast of Sweden to the Sandhammaren Light (55 ° 24 ² north, 14 ° 12 ² east); then to the Hammerodde Light (55 ° 18 ² north, 14 ° 47 ² east) on the north coast of Bornholm; then along the west and south coasts of Bornholm to a point at 15 ° 00 ² east; then due south to the coast of Poland; then in a westerly direction along the coasts of Poland and Germany to a point at 12 ° 00 ² east; then due north to a point at 54 ° 34 ² north, 12 ° 00 ² east; then due west to Gedser Odde (54 ° 34 ² north, 11 ° 58 ² east); then along the east and north coasts of the island of Falster to a point at 12 ° 00 ² east; then due north to the south coast of Zealand; then in a westerly and northerly direction along the west coast of Zealand to the point of beginning.  ICES statistical sub-division 25 (BAL 25) The waters bounded by a line beginning at a point on the east coast of Sweden at 56 ° 30 ² north; then due east to the west coast of the island of Ã land; then, after passing south of island of Ã land to a point on the east coast at 56 ° 30 ² north, due east to 18 ° 00 ² east; then due south to the coast of Poland; then in a westerly direction along the coast of Poland to a point at 15 ° 00 ² east; then due north to the island of Bornholm; then along the south and west coasts of Bornholm to the Hammerodde Light (55 ° 18 ² north, 14 ° 47 ² east); then to the Sandhammaren Light (55 ° 24 ² north, 14 ° 12 ² east) on the south coast of Sweden; then in a northerly direction along the east coast of Sweden to the point of beginning.  ICES statistical sub-division 26 (BAL 26) The waters bounded by a line beginning at a point at 56 ° 30 ² north, 18 ° 00 ² east; then due east to the west coast of Latvia; then in a southerly direction along the coasts of Latvia, Lithuania, Russia and Poland to a point on the Polish coast at 18 °00 ² east; then due north to the point of beginning.  ICES statistical sub-division 27 (BAL 27) The waters bounded by a line beginning at a point on the east mainland coast of Sweden at 59 ° 41 ² north, 19 ° 00 ² east; then due south to the north coast of the island of Gotland; then in a southerly direction along the west coast of Gotland to a point at 57 ° 00 ² north; then due west to 18 ° 00 ² east; then due south to 56 ° 30 ² north; then due west to the east coast of the island of Ã land; then, after passing south of the island of Ã land, to a point on its west coast at 56 ° 30 ² north; then due west to the coast of Sweden; then in a northerly direction along the east coast of Sweden to the point of beginning.  ICES statistical sub-division 28 (BAL 28) The waters bounded by a line beginning at a point at 58 ° 30 ² north, 19 ° 00 ² east; then due east to the west coast of the island of Saaremaa; then, after passing north of the island of Saaremaa, to a point on its east coast at 58 ° 30 ² north; then due east to the coast of Estonia; then in a southerly direction along the west coasts of Estonia and Latvia to a point at 56 ° 30 ² north, then due west to 18 ° 00 ² east; then due north to 57 ° 00 ² north; then due east to the west coast of the island of Gotland; then in a northerly direction to a point on the north coast of Gotland at 19 ° 00 ² east; then due north to the point of beginning.  ICES statistical sub-division 28-1 (BAL 28.1) The waters bounded on the west by a line drawn from Ovisi lighthouse (57 ° 34.1234 ² N, 21 ° 42.9574 ² E) on the west coast of Latvia to the southern Rock of Cape Loode (57 ° 57.4760 ² N, 21o 58.2789 ² E) on the island of Saaremaa, then southwards to the southernmost point of the peninsula of SÃ µrve and then in a north-eastern direction along the east coast of the island of Saaremaa, and in the north by a line drawn from 58 ° 30.0 ² N, 23 ° 13.2 ² E to 58o 30 ² N, 23 ° 41.1 ² E.  ICES statistical sub-division 28-2 (BAL 28.2) That part of sub division 28 outside of sub-division 28-1.  ICES statistical sub-division 29 (BAL 29) The waters bounded by a line beginning at a point on the east mainland coast of Sweden at 60 ° 30 ² north, then due east to the mainland coast of Finland; then in a southerly direction along the west and south coasts of Finland to a point on the south mainland coast at 23 ° 00 ² east; then due south to 59 ° 00 ² north; then due east to the mainland coast of Estonia; then in a southerly direction along the west coast of Estonia to a point at 58 ° 30 ² north; then due west to the east coast of the island of Saaremaa; then, after passing north of the island of Saaremaa, to a point on its west coast at 58 ° 30 ² north; then due west to 19 ° 00 ² east; then due north to a point on the east mainland coast of Sweden at 59 ° 41 ² north; then in a northerly direction along the east coast of Sweden to the point of beginning.  ICES statistical sub-division 30 (BAL 30) The waters bounded by a line beginning a point on the east coast of Sweden at 63 ° 30 ² north, then due east to the mainland coast of Finland; then in a southerly direction along the coast of Finland to a point at 60 ° 30 ² north; then due west to the mainland coast of Sweden; then in a northerly direction along the east coast of Sweden to the point of beginning.  ICES statistical sub-division 31 (BAL 31) The waters bounded by a line beginning at a point on the east coast of Sweden at 63 ° 30 ² north; then, after passing north of the Gulf of Bothnia, to a point on the west mainland coast of Finland at 63 ° 30 ² north; then due west to the point of beginning.  CES statistical sub-division 32 (BAL 32) The waters bounded by a line beginning at a point on the south coast of Finland at 23 ° 00 ² east; then, after passing east of the Gulf of Finland, to a point on the west coast of Estonia at 59 ° 00 ² north; then due west to 23 ° 00 ² east; then due north to the point of beginning. ICES statistical sub-area IV The waters bounded by a line beginning at a point on the coast of Norway at 62 ° 00 ² north; then due west to 4 ° 00 ² west; then due south to the coast of Scotland; then in an easterly and southerly direction along the coasts of Scotland and England to a point at 51 ° 00 ² north; then due east to the coast of France; then in a north-easterly direction along the coasts of France, Belgium, the Netherlands, and Germany to the western terminus of its boundary with Denmark; then along the west coast of Jutland to Thyboroen; then in a southerly and easterly direction along the south coast of the Limfjord to Egensekloster Point; then across the eastern entrance of the Limfjord to Hals; then in a westerly direction along the north coast of the Limfjord to the southernmost point af Agger Tange; then in a northerly direction along the west coast of Jutland to a point at 57 ° 00 ² north, then due west to 8 ° 00 ² east; then due north to 57 ° 30 ² north; then due west to 7 ° 00 ² east; then due north to the coast of Norway; then in a north-westerly direction along the coast of Norway to the point of beginning.  ICES statistical division IVa The waters bounded by a line beginning at a point on the coast of Norway at 62 ° 00 ² north; then due west to 3 ° 00 ² west; then due south to the coast of Scotland; then in an easterly and southerly direction along the coast of Scotland to a point at 57 ° 30 ² north; then due east to 7 ° 00 ² east; then due north to the coast of Norway; then in a north-westerly direction along the coast of Norway to the point of beginning.  ICES statistical division IVb The waters bounded by a line beginning at a point on the west coast of Denmark at 57 ° 00 ² north; then due west to 8 ° 00 ² east; then due north to 57 ° 30 ² north; then due west to the coast of Scotland; then in a southerly direction along the coasts of Scotland and England to a point at 53 ° 30 ² north; then due east to the coast of Germany; then in a north-easterly direction along the coast of Jutland to Thyboroen; then in a southerly and easterly direction along the south coast of the Limfjord to Egensekloster Point; then across the eastern entrance of the Limfjord to Hals; then in a westerly direction along the north coast of the Limfjord to the southernmost point of Agger Tange; then in a northerly direction along the west coast of Jutland to the point of beginning.  ICES statistical division IVc The waters bounded by a line beginning at a point on the west coast of Germany at 53 ° 30 ² north; then due west to the coast of England; then in a southerly direction to a point at 51 ° 00 ² north; then due east to the coast of France; then in a north-easterly direction along the coasts of France, Belgium, the Netherlands, and Germany to the point of beginning. ICES statistical sub-area V The waters bounded by a line beginning at a point at 68 ° 00 ² north, 11 ° 00 ² west; then due west to 27 ° 00 ² west; then due south to 62 ° 00 ² north; then due east to 15 ° 00 ² west; then due south to 60 ° 00 ² north; then due east to 5 ° 00 ² west; then due north to 60 ° 30 ² north; then due east to 4 ° 00 ² west; then due north to 63 ° 00 ² north; then due west to 11 ° 00 ² west; then due north to the point of beginning.  ICES statistical division Va The waters bounded by a line beginning at a point at 68 ° 00 ² north, 11 ° 00 ² west; then due west to 27 ° 00 ² west; then due south to 62 ° 00 ² north; then due east to 15 ° 00 ² west; then due north to 63 ° 00 ² north; then due east to 11 ° 00 ² west; then due north to the point of beginning.  ICES statistical sub-division Va 1 The area inside the rectangle defined by the following coordinates: Latitude Longitude 63.00 N 24.00 W 62.00 N 24.00 W 62.00 N 27.00 W 63.00 N 27.00 W 63.00 N 24.00 W  ICES statistical sub-division Va 2 That part of division V a not in sub-division Va 1.  ICES statistical division Vb The waters bounded by a line beginning at a point at 63 ° 00 ² north, 4 ° 00 ² west; then due west to 15 ° 00 ² west; then due south to 60 ° 00 ² north; then due east to 5 ° 00 ² west; then due north to 60 ° 00 ² north; then due east to 4 ° 00 ² west; then due north to the point of beginning.  ICES statistical sub-division Vb 1 The waters bounded by a line beginning at a point at 63 ° 00 ² north, 4 ° 00 ² west; then due west to 15 ° 00 ² west; then due south to 60 ° 00 ² north; then due east to 10 ° 00 ² west; then due north to 61 ° 30 ² north; then due east to 8 ° 00 ² west; then along a rhumb-line to a point at 61 ° 15 ² north, 7 ° 30 ² west; then due south to 60 ° 30 ² north; then due west to 8 ° 00 ² west; then due south to 60 ° 00 ² north; then due east to 5 ° 00 ² west; then due north to 60 ° 30 ² north; then due east to 4 ° 00 ² west; then due north to the point of beginning.  ICES statistical sub-division Vb 1a That part of sub-division Vb 1 enclosed by the line joining the following coordinates: Latitude Longitude 60.49 N 15.00 W 60.71 N 13.99 W 60.15 N 13.29 W 60.00 N 13.50 W 60.00 N 15.00 W 60.49 N 15.00 W  ICES statistical sub-division Vb 1b That part of sub-division Vb 1 not within sub-division Vb 1a.  ICES statistical sub-division Vb 2 The waters bounded by a line beginning at a point at 60 ° 00 ² north, 10 ° 00 ² west; then due north to 61 ° 30 ² north; then due east to 8 ° 00 ² west; then along a rhumb-line to a point at 61 ° 15 ² north, 7 ° 30 ² west; then due south to 60 ° 30 ² north; then due west to 8 ° 00 ² west; then due south to 60 ° 00 ² north; then due west to the point of beginning. ICES statistical sub-area VI The waters bounded by a line beginning at a point on the north coast of Scotland at 4 ° 00 ² west; then due north to 60 ° 30 ² north; then due west to 5 ° 00 ² west; then due south to 60 ° 00 ² north, then due west to 18 ° 00 ² west; then due south to 54 ° 30 ² north; then due east to the coast of Ireland; then in a northerly and easterly direction along the coasts of Ireland and Northern Ireland to a point on the east coast of Northern Ireland at 55 ° 00 ² north; then due east to the coast of Scotland; then in a northerly direction along the west coast of Scotland to the point of beginning.  ICES statistical division VIa The waters bounded by a line beginning at a point on the north coast of Scotland at 4 ° 00 ² west; then due north to 60 ° 30 ² north; then due west to 5 °00 ² west; then due south to 60 ° 00 ² north, then due west to 12 ° 00 ² west; then due south to 54 ° 30 ² north; then due east to the coast of Ireland; then in a northerly and easterly direction along the coasts of Ireland and Northern Ireland to a point on the east coast of Northern Ireland at 55 ° 00 ² north; then due east to the coast of Scotland; then in a northerly direction along the west coast of Scotland to the point of beginning.  ICES statistical division VIb The waters bounded by a line beginning at a point at 60 ° 00 ² north, 12 ° 00 ² west; then due west to 18 ° 00 ² west; then due south to 54 ° 30 ² north; then due east to 12 ° 00 ² west; then due north to the point of beginning.  ICES statistical sub-division VIb 1 That part of division VIb enclosed by the line joining the following coordinate: Latitude Longitude 54.50 N 18.00 W 60.00 N 18.00 W 60.00 N 13.50 W 60.15 N 13.29 W 59.65 N 13.99 W 59.01 N 14.57 W 58.51 N 14.79 W 57.87 N 14.88 W 57.01 N 14.63 W 56.57 N 14.34 W 56.50 N 14.44 W 56.44 N 14.54 W 56.37 N 14.62 W 56.31 N 14.72 W 56.24 N 14.80 W 56.17 N 14.89 W 56.09 N 14.97 W 56.02 N 15.04 W 55.95 N 15.11 W 55.88 N 15.19 W 55.80 N 15.27 W 55.73 N 15.34 W 55.65 N 15.41 W 55.57 N 15.47 W 55.50 N 15.54 W 55.42 N 15.60 W 55.34 N 15.65 W 55.26 N 15.70 W 55.18 N 15.75 W 55.09 N 15.79 W 55.01 N 15.83 W 54.93 N 15.87 W 54.84 N 15.90 W 54.76 N 15.92 W 54.68 N 15.95 W 54.59 N 15.97 W 54.51 N 15.99 W 54.50 N 15.99 W 54.50 N 18.00 W  ICES statistical sub-division VIb 2 That part of division VIb not in sub division VI b 1. ICES statistical sub-area VII The waters bounded by a line beginning at a point on the west coast of Ireland at 54 ° 30 ² north; then due west to 18 ° 00 ² west; then due south to 48 ° 00 ² north; then due east to the coast of France; then in a northerly and north-easterly direction along the coast of France to a point at 51 ° 00 ² north; then due west to south-east coast of England; then in a westerly and northerly direction along the coasts of England, Wales and Scotland to a point on the west coast of Scotland at 55 ° 00 ² north; then due west to the coast of Northern Ireland; then in a northerly and westerly direction along the coasts of Northern Ireland and Ireland to the point of beginning.  ICES statistical division VI1a The waters bounded by a line beginning at a point on the west coast of Scotland at 55 ° 00 ² north; then due west to the coast of Northern Ireland; then in a southerly direction along the coasts of Northern Ireland and Ireland to a point on the south-east cost of Ireland at 52 ° 00 ² north; then due east to the coast of Wales; then in a north-easterly and northerly direction along the coasts of Wales, England and Scotland to the point of beginning.  ICES statistical division VIIb The waters bounded by a line beginning at a point on the west coast of Ireland at 54 ° 30 ² north; then due west to 12 °00 ² west; then due south to 52 ° 30 ² north; then due east to the coast of Ireland; then in a northerly direction along the west coast of Ireland to the point of beginning.  ICES statistical division VIIc The waters bounded by a line beginning at a point at 54 ° 30 ² north, 12 ° 00 ² west; then due west to 18 ° 00 ² west; then due south to 52 ° 30 ² north; then due east to 12 ° 00 ² west; then due north to the point of beginning.  ICES statistical sub-division VIIc 1 That part of division VII c confined by the following coordinates: Latitude Longitude 54.50 N 15.99 W 54.42 N 15.99 W 54.34 N 16.00 W 54.25 N 16.01 W 54.17 N 16.01 W 54.08 N 16.01 W 53.99 N 16.00 W 53.91 N 15.99 W 53.82 N 15.97 W 53.74 N 15.96 W 53.66 N 15.94 W 53.57 N 15.91 W 53.49 N 15.90 W 53.42 N 15.89 W 53.34 N 15.88 W 53.26 N 15.86 W 53.18 N 15.84 W 53.10 N 15.88 W 53.02 N 15.92 W 52.94 N 15.95 W 52.86 N 15.98 W 52.77 N 16.00 W 52.69 N 16.02 W 52.61 N 16.04 W 52.52 N 16.06 W 52.50 N 16.06 W 52.50 N 18.00 W 54.50 N 18.00 W 54.50 N 15.99 W  ICES statistical sub-division VIIc 2 That part of division VIIc not within sub division VIIc 1,  ICES statistical division VIId The waters bounded by a line beginning at a point on the west coast of France at 51 ° 00 ² north; then due west to the coast of England; then in a westerly direction along the south coast of England to 2 ° 00 ² west; then due south to the coast of France at Cap de la Hague; then in a north-easterly direction along the coast of France to the point of beginning.  ICES statistical division VIIe The waters bounded by a line beginning at a point on the south coast of England at 2 ° 00 ² west; then in a southerly and westerly direction along the coast of England to a point on the south-west coast at 50 ° 00 ² north; then due west to 7 ° 00 ² west; then due south to 49 ° 30 ² north; then due east to 5 ° 00 ² west; then due south to 48 ° 00 ² north; then due east to the coast of France; then in a northerly and north-easterly direction along the coast of France to Cap de la Hague; then due north to the point of beginning.  ICES statistical division VIIf The waters bounded by a line beginning at a point on the south coast of Wales at 5 ° 00 ² west; then due south to 51 ° 00 ² north; then due west to 6 ° 00 ² west; then due south to 50 ° 30 ² north; then due west to 7 ° 00 ² west; then due south to 50 ° 00 ² north; then due east to the coast of England; then along the south-west coast of England and the south coast of Wales to the point of beginning.  ICES statistical division VIIg The waters bounded by a line beginning at a point on the west coast of Wales at 52 ° 00 ² north; then due west to the south-east coast of Ireland; then in a south-westerly direction along the coast of Ireland to a point at 9 ° 00 ² west; then due south to 50 ° 00 ² north; then due east to 7 ° 00 ² west; then due north to 50 ° 30 ² north; then due east to 6 ° 00 ² west; then due north to 51 ° 00 ² north; then due east to 5 ° 00 ² west; then due north to the south coast of Wales; then in a north-westerly direction along the coast of Wales to the point of beginning.  ICES statistical division VIIh The waters bounded by a line beginning at a point at 50 ° 00 ² north, 7 ° 00 ² west; then due west to 9 ° 00 ² west; then due south to 48 ° 00 ² north; then due east to 5 ° 00 ² west; then due north to 49 ° 30 ² north; then due west to 7 ° 00 ² west; then due north to the point of beginning.  ICES statistical division VIIj The waters bounded by a line beginning at a point on the west coast of Ireland at 52 ° 30 ² north; then due west to 12 ° 00 ² west; then due south to 48 ° 00 ² north; then due east to 9 ° 00 ² west; then due north to the south coast of Ireland; then in a northerly direction along the coast of Ireland to the point of beginning.  ICES statistical sub-division VIIj 1 That part of division VIIj enclosed by the line joining the following coordinates: Latitude Longitude 48.43 N 12.00 W 48.42 N 11.99 W 48.39 N 11.87 W 48.36 N 11.75 W 48.33 N 11.64 W 48.30 N 11.52 W 48.27 N 11.39 W 48.25 N 11.27 W 48.23 N 11.14 W 48.21 N 11.02 W 48.19 N 10.89 W 48.17 N 10.77 W 48.03 N 10.68 W 48.00 N 10.64 W 48.00 N 12.00 W 48.43 N 12.00 W  ICES statistical sub-division VIIj 2 That part of division VIIj not in sub division VIIj 1.  ICES statistical division VIIk The waters bounded by a line beginning at a point at 52 ° 30 ² north, 12 ° 00 ² west; then due west to 18 ° 00 ² west; then due south to 48 ° 00 ² north; then due east to 12 ° 00 ² west; then due north to the point of beginning.  ICES statistical sub-division VIIk 1 That part of division VIIk enclosed by the line joining the following coordinates: Latitude Longitude 48.00 N 18.00 W 52.50 N 18.00 W 52.50 N 16.06 W 52.44 N 16.07 W 52.36 N 16.08 W 52.27 N 16.09 W 52.19 N 16.09 W 52.11 N 16.09 W 52.02 N 16.08 W 51.94 N 16.07 W 51.85 N 16.07 W 51.77 N 16.05 W 51.68 N 16.04 W 51.60 N 16.02 W 51.52 N 15.99 W 51.43 N 15.96 W 51.34 N 15.93 W 51.27 N 15.90 W 51.18 N 15.86 W 51.10 N 15.82 W 51.02 N 15.77 W 50.94 N 15.73 W 50.86 N 15.68 W 50.78 N 15.63 W 50.70 N 15.57 W 50.62 N 15.52 W 50.54 N 15.47 W 50.47 N 15.42 W 50.39 N 15.36 W 50.32 N 15.30 W 50.24 N 15.24 W 50.17 N 15.17 W 50.10 N 15.11 W 50.03 N 15.04 W 49.96 N 14.97 W 49.89 N 14.89 W 49.82 N 14.82 W 49.75 N 14.74 W 49.69 N 14.65 W 49.62 N 14.57 W 49.56 N 14.48 W 49.50 N 14.39 W 49.44 N 14.30 W 49.38 N 14.22 W 49.32 N 14.13 W 49.27 N 14.04 W 49.21 N 13.95 W 49.15 N 13.86 W 49.10 N 13.77 W 49.05 N 13.67 W 49.00 N 13.57 W 48.95 N 13.47 W 48.90 N 13.37 W 48.86 N 13.27 W 48.81 N 13.17 W 48.77 N 13.07 W 48.73 N 12.96 W 48.69 N 12.85 W 48.65 N 12.74 W 48.62 N 12.64 W 48.58 N 12.54 W 48.55 N 12.43 W 48.52 N 12.32 W 48.49 N 12.22 W 48.46 N 12.11 W 48.43 N 12.00 W 48.00 N 18.00 W  ICES statistical sub-division VIIk 2 That part of division VIIk not in sub division VIIk 1. ICES statistical sub-area VIII The waters bounded by a line beginning at a point on the west coast of France at 48 ° 00 ² north; then due west to 18 ° 00 ² west; then due south to 43 ° 00 ² north; then due east to the west coast of Spain; then in a northerly direction along the coasts of Spain and France to the point of beginning.  ICES statistical division VIIIa The waters bounded by a line beginning at a point on the west coast of France at 48 ° 00 ² north; then due west to 8 ° 00 ² west; then due south to 47 ° 30 ² north; then due east to 6 ° 00 ² west; then due south to 47 ° 00 ² north; then due east to 5 ° 00 ² west; then due south to 46 ° 00 ² north; then due east to the coast of France; then in a north-westerly direction along the coast of France to the point of beginning.  ICES statistical division VIIIb The waters bounded by a line beginning at a point on the west coast of France at 46 ° 00 ² north; then due west to 4 ° 00 ² west; then due south to 45 ° 30 ² north; then due east to 3 ° 00 ² west; then due south to 44 ° 30 ² north; then due east to 2 ° 00 ² west; then due south to the north coast of Spain; then along the north coast of Spain and the west coast of France to the point of beginning.  ICES statistical division VIIIc The waters bounded by a line beginning at a point on the north coast of Spain at 2 ° 00 ² west; then due north to 44 ° 30 ² north; then due west to 11 ° 00 ² west; then due south to 43 ° 00 ² north; then due east to the west coast of Spain; then in a northerly and easterly direction along the coast of Spain to the point of beginning.  ICES statistical division VIIId The waters bounded by a line beginning at a point at 48 ° 00 ² north, 8 ° 00 ² west; then due west to 11 ° 00 ² west; then due south to 44 ° 30 ² north; then due east to 3 ° 00 ² west; then due north to 45 ° 30 ² north; then due west to 4 ° 00 ² west; then due north to 46 ° 00 ² north; then due west to 5 ° 00 ² west; then due north to 47 ° 00 ² north; then due west to 6 ° 00 ² west; then due north to 47 ° 30 ² north, then due west to 8 ° 00 ² west; then due north to the point of beginning.  ICES statistical sub-division VIIId 1 That part of division VIIId enclosed by the line joining the following coordinates: Latitude Longitude 48.00 N 11.00 W 48.00 N 10.64 W 47.77 N 10.37 W 47.45 N 09.89 W 46.88 N 09.62 W 46.34 N 10.95 W 46.32 N 11.00 W 48.00 N 11.00 W  ICES statistical sub-division VIIId 2 That part of division VIIId outside of sub-division VIIId 1.  ICES statistical division VIIIe The waters bounded by a line beginning at a point at 48 ° 00 ² north, 11 ° 00 ² west; then due west to 18 ° 00 ² west; then due south to 43 ° 00 ² north; then due east to 11 ° 00 ² west; then due north to the point of beginning.  ICES statistical sub-division VIIIe 1 That part of division VIIIe enclosed by the line joining the following coordinates: Latitude Longitude 43.00 N 18.00 W 48.00 N 18.00 W 48.00 N 11.00 W 46.32 N 11.00 W 44.72 N 13.31 W 44.07 N 13.49 W 43.00 N 13.80 W  ICES statistical sub-division VIIIe 2 That part of division VIIIe not within sub division VIIIe 1. ICES statistical sub-area IX The waters bounded by a line beginning at a point on the north-west coast of Spain at 43 ° 00 ² north; then due west to 18 ° 00 ² west; then due south to 36 ° 00 ² north; then due east to a point on the south coast of Spain (Punta Marroqui isthmus) at 5 ° 36 ² west; then in a north-westerly direction along the south-west coast of Spain, the coast of Portugal, and the north-west coast of Spain to the point of beginning.  ICES statistical division IXa The waters bounded by a line beginning at a point on the north-west coast of Spain at 43 ° 00 ² north; then due west to 11 ° 00 ² west; then due south to 36 ° 00 ² north; then due east to a point on the south coast of Spain (Punta Marroqui isthmus) at 5 ° 36 ² west; then in a north-westerly direction along the south-west coast of Spain, the coast of Portugal and the north-west coast of Spain to the point of beginning.  ICES statistical division IXb The waters bounded by a line beginning at a point at 43 ° 00 ² north, 11 ° 00 ² west; then due west to 18 ° 00 ² west; then due south to 36 ° 00 ² north; then due east to 11 ° 00 ² west; then due north to the point of beginning.  ICES statistical sub-division IXb 1 That part of division IXb enclosed by the lines joining the following points: Latitude Longitude 43.00 N 18.00 W 43.00 N 13.80 W 42.88 N 13.84 W 42.04 N 13.64 W 41.38 N 13.27 W 41.13 N 13.27 W 40.06 N 13.49 W 38.75 N 13.78 W 38.17 N 13.69 W 36.03 N 12.73 W 36.04 N 15.30 W 36.02 N 17.90 W 36.00 N 18.00 W 43.00 N 18.00 W  ICES statistical sub-division IXb 2 That part of division IXb not within sub division IXb 1. ICES statistical sub-area X The waters bounded by a line beginning at a point at 48 ° 00 ² north, 18 ° 00 ² west; then due west to 42 ° 00 ² west; then due south to 36 ° 00 ² north; then due east to 18 ° 00 ² west; then due north to the point of beginning.  ICES statistical division Xa That part of sub-area X south of 43 ° N.  ICES statistical sub-division Xa 1 That part of division Xa enclosed by the line joining the following coordinates: Latitude Longitude 36.00 N 18.00 W 36.00 N 22.25 W 37.58 N 20.62 W 39.16 N 21.32 W 40.97 N 23.91 W 41.35 N 24.65 W 41.91 N 25.79 W 42.34 N 28.45 W 42.05 N 29.95 W 41.02 N 35.11 W 40.04 N 35.26 W 38.74 N 35.48 W 36.03 N 31.76 W 36.00 N 32.03 W 36.00 N 42.00 W 43.00 N 42.00 W 43.00 N 18.00 W 36.00 N 18.00 W  ICES statistical sub-division Xa 2 That part of division X a not included in sub division X a 1.  ICES statistical division Xb That part of sub-area X north of 43 ° N. ICES statistical sub-area XII The waters bounded by a line beginning at a point at 62 ° 00 ² north, 15 ° 00 ² west; then due west to 27 ° 00 ² west; then due south to 59 ° 00 ² north; then due west to 42 ° 00 ² west; then due south to 48 ° 00 ² north; then due east to 18 ° 00 ² west; then due north to 60 ° 00 ² north; then due east to 15 ° 00 ² west; then due north to the point of beginning.  ICES statistical division XIIa That part of sub-area XII enclosed by the line joining the following coordinates: Latitude Longitude 62.00 N 15.00 W 62.00 N 27.00 W 59.00 N 27.00 W 59.00 N 42.00 W 52.50 N 42.00 W 52.50 N 18.00 W 54.50 N 18.00 W 54.50 N 24.00 W 60.00 N 24.00 W 60.00 N 18.00 W 60.00 N 15.00 W 62.00 N 15.00 W  ICES statistical sub-division XIIa 1 That part of division XIIa enclosed by the line joining the following coordinates: Latitude Longitude 52.50 N 42.00 W 56.55 N 42.00 W 56.64 N 41.50 W 56.75 N 41.00 W 56.88 N 40.50 W 57.03 N 40.00 W 57.20 N 39.50 W 57.37 N 39.00 W 57.62 N 38.50 W 57.78 N 38.25 W 57.97 N 38.00 W 58.26 N 37.50 W 58.50 N 37.20 W 58.63 N 37.00 W 59.00 N 36.77 W 59.00 N 27.00 W 60.85 N 27.00 W 60.69 N 26.46 W 60.45 N 25.09 W 60.37 N 23.96 W 60.22 N 23.27 W 60.02 N 21.76 W 60.00 N 20.55 W 60.05 N 18.65 W 60.08 N 18.00 W 60.00 N 18.00 W 60.00 N 24.00 W 54.50 N 24.00 W 54.50 N 18.00 W 52.50 N 18.00 W 52.50 N 42.00 W  ICES statistical sub-division XIIa 2 That part of division XIIa enclosed by the line joining the following coordinates: Latitude Longitude 60.00 N 20.55 W 60.00 N 15.00 W 60.49 N 15.00 W 60.44 N 15.22 W 60.11 N 17.32 W 60.05 N 18.65 W 60.00 N 20.55 W  ICES statistical sub-division XIIa 3 That part of division XIIa enclosed by the line joining the following coordinates: Latitude Longitude 59.00 N 42.00 W 56.55 N 42.00 W 56.64 N 41.50 W 56.75 N 41.00 W 56.88 N 40.50 W 57.03 N 40.00 W 57.20 N 39.50 W 57.37 N 39.00 W 57.62 N 38.50 W 57.78 N 38.25 W 57.97 N 38.00 W 58.26 N 37.50 W 58.63 N 37.00 W 59.00 N 36.77 W 59.00 N 42.00 W  ICES statistical sub-division XIIa 4 That part of division XIIa enclosed by the line joining the following coordinates: Latitude Longitude 62.00 N 27.00 W 60.85 N 27.00 W 60.69 N 26.46 W 60.45 N 25.09 W 60.37 N 23.96 W 60.22 N 23.27 W 60.02 N 21.76 W 60.00 N 20.55 W 60.05 N 18.65 W 60.11 N 17.32 W 60.44 N 15.22 W 60.49 N 15.00 W 62.00 N 15.00 W 62.00 N 27.00 W  ICES statistical division XIIb That part of sub-area XII enclosed by the line joining the following coordinates: Latitude Longitude 60.00 N 18.00 W 54.50 N 18.00 W 54.50 N 24.00 W 60.00 N 24.00 W 60.00 N 18.00 W  ICES statistical division XIIc That part of sub-area XII enclosed by the line joining the following coordinates: Latitude Longitude 52.50 N 42.00 W 48.00 N 42.00 W 48.00 N 18.00 W 52.50 N 18.00 W 52.50 N 42.00 W ICES statistical sub-area XIV The waters bounded by a line from the geographic North Pole along the meridian of 40 ° 00 ² west to the north coast of Greenland; then in an easterly and southerly direction along the coast of Greenland to a point at 44 ° 00 ² west; then due south to 59 ° 00 ² north; then due east to 27 ° 00 ² west; then due north to 68 ° 00 ² north; then due east to 11 ° 00 ² west; then due north to the geographic North Pole.  ICES statistical division XIVa The waters bounded by a line from the geographic North Pole along the meridian of 40 ° 00 ² west to the north coast of Greenland; then in an easterly and southerly direction along the coast of Greenland to a point at Cape Savary at 68 ° 30 ² north; then due south along the meridian of 27 ° 00 ² west to 68 ° 00 ² north; then due east to 11 ° 00 ² west; then due north to the geographic North Pole.  ICES statistical division XIVb The waters bounded by a line beginning at a point on the south coast of Greenland at 44 ° 00 ² west; then due south to 59 ° 00 ² north; then due east to 27 ° 00 ² west; then due north to a point at Cape Savary at 68 ° 30 ² north; then south-westerly direction along the coast of Greenland to the point of beginning.  ICES statistical sub-division XIVb 1 That part of division XIVb enclosed by the line joining the following coordinates: Latitude Longitude 59.00 N 27.00 W 59.00 N 36.77 W 59.35 N 36.50 W 59.50 N 36.35 W 59.75 N 36.16 W 60.00 N 35.96 W 60.25 N 35.76 W 60.55 N 35.50 W 60.75 N 35.37 W 61.00 N 35.15 W 61.25 N 34.97 W 61.50 N 34.65 W 61.60 N 34.50 W 61.75 N 34.31 W 61.98 N 34.00 W 62.25 N 33.70 W 62.45 N 33.53 W 62.50 N 33.27 W 62.56 N 33.00 W 62.69 N 32.50 W 62.75 N 32.30 W 62.87 N 32.00 W 63.03 N 31.50 W 63.25 N 31.00 W 63.31 N 30.86 W 63.00 N 30.61 W 62.23 N 29.87 W 61.79 N 29.25 W 61.44 N 28.61 W 61.06 N 27.69 W 60.85 N 27.00 W 59.00 N 27.00 W  ICES statistical sub-division XIVb 2 That part of division XIV b not included in sub-division XIV b 1.